     Case 1:19-cv-00081-WHA-CSC Document 5 Filed 02/08/19 Page 1 of 6




MID I


                    IN THE IJNITED STATES DISTRICT COURT FOR
                         THE MIDDLE DISTRICT OF ALABAMA
                                   L.( i f r,  _
Ronald Devone Balcom
AIS 158439
Full name and prison name of
Plaintiff(s)

v.                                                  CNIL ACTION NO. 1:19-cv-00081-WHA-CSC
                                                    (To be supplied by Clerk of U.S. District
DoN.0--ktfi 'Vet                                     Court)
ciAwn smog s
Cr,in rnA r)Gr       RAZ er
COM M SS oNec
                                                          Amended Complaint
Name of person(s) who violated your
constitutional rights.(List the names
of all the person.)


I.      PREVIOUS LAWSUITS
        A.   Have you begun other lawsuits in state or federal court dealing with the same or
             similar facts involved in this action? YES0 No       IE
         B.    Have you begun other lawsuits in state or federal court relating to your
               imprisonment?    YES❑          NOE]

         C.    If your answer to A or B is yes, describe each lawsuit in the space below. (If there
               is more than one lawsuit, describe the additional lawsuits on another piece of paper,
               using the same outline.)

               1.     Parties to this previous lawsuit:

                      Plaintiff(s)               AyA




                      Defendant(s)



               2.     Court(if federal court, name the district; if state court, name the county)


                                     AA
  Case 1:19-cv-00081-WHA-CSC Document 5 Filed 02/08/19 Page 2 of 6




            3.      Docket number                /u/A-
            4.      Name ofjudge to whom case was assigned             N/A-

            5.      Disposition(for example: was the case dismissed? Was it appealed? Is it still
                    pending ?)                         Ai/

            6.      Approximate date of filing lawsuit        /V/A-

            7.      Approximate date of disposition         N/4
       PLACE OF PRESENT CONFINEMENT               I-Inc S+o11 CoU



       PLACE OR INSTITUTION WHERE INCIDENT OCCURRED                     Pou.,571nn
       Cnur\-1- y     Pt

III.   NAME AND ADDRESS OF INDIVIDUAL(S) YOU ALLEGE VIOLATED YOUR
       CONSTITUTIONAL RIGHTS.

            NAME                                          ADDRESS

I.     DoNAD VAk_erlYz_f;                              90/ EAS1              1INI   7-
2.         son SITIoRTS                                      / GT:A,C4 MA i/V
3.     COMMAnDES                                         907             MPIN
4.           MA 5S tones--

5.

6.

IV.    THE DATE UPON WHICH SAID VIOLATION OCCURRED

                           MAKCIA           /N,pr \
V.     STATE BRIEFLY THE GROUNDS ON WHICH YOU BASE YOUR ALLEGATION
       THAT YOUR CONSTITUTIONAL RIGHTS ARE BEING VIOLATED:

       GROUND ONE:                       VA kw\cfiokEsAlmito 1 Pt-non t-_,\ A.11
       aorAdJ-;01-‘s \A)4 tci-k       \kbust-f G=.0
                                               -    PROTCCTED DuF process-
  Case 1:19-cv-00081-WHA-CSC Document 5 Filed 02/08/19 Page 3 of 6




STATE BRIEFLY THE FACTS WHICH SUPPORT THIS GROUND. (State as best you can the
time, place and manner and person involved.)

SI-keriff VALV--Lk)S1\-ORIS) RmZiG..C) CornMisSIONC-S)RN() NLL
   TAC- D DEPp cA et ni-s          Cuse  A.(-) pro\i st a M-Af__ pr'oper MeAico,
-4-recA          Por             crs Me.Ck(C.Q 1-tern,        p\''\cv\-'kU
HAS              ss,ro           by Mod;coA UccAors MAO Dec‘c‘cES) -114A1 Sur9eq
                     .                         L      l1         • s             1.      E. STAG-.-
                                                                                                      077-(N(;p
GROUND TWO: PL. A'"1-1/77Y1A S e C.i) DIA7N051(6 for Dek,ression
igivol/ASfiee/ irecd-c-131      CE10:0) AkO7t-NsAcliocn - Derenc PNTs
                \Aur'S ellec(1) R ,IBSOD S'imock.\-S V\IAS 1.-eLc<LD       Aelp
SUPPORTING FACTS: (--), or Khou-r Apn c2  j, c;101-,R        f-E_ par4.e.A
         xe,vesdeprp_ssEDAHA c_auI woi-s,Lep he weed                l? 4
S a.15                                                             Al kip'
pl PiNA SP Is ,-,(ii-Te-s*INci          )SW 149 s, WAK;i”
                                    Mnoci                               AfI9Ah   \, \ '4\1
Co\A ,swc_)(3.\-;    Relcme k s        cmnE Vol:0\9         Pch1i,
                                                                 (4/
/s cien:ed 1101111p).\\,, cica /AND M ervi-PL T(c-a-k- met4
GROUND THREE: Don/AI of' A DA ProJi           r AND Proi)S /ON s


SUPPORTING FACTS:       iyAnyidf CoMe)S /Alder A KNcy,k)                DisP27-://'
 nePenclAn-ks     nr Po/Ls.1.0n rnunYR;            Sec-*\ fce   pro.1       Al\a WskTicli cAp
Di sp.,6;      Sho,t,ferk                 lord/ who come bNcier Aivier;CA/V
  sAtD; L'11 Act -I-1(31;40n COt        De PerAckai-A _s reCli ce        pro‘J e.
MP            kv 0_ A A.D,A. Coo r        KATor reAeo&t oioN iou.s              sAID; 1 "1)1
Heeds 7i-kf-ef.speopie W",-1-1) fief cl Asj PeopI e_ I R \A'NeE\ r\c‘9:1("S A Nri peDple-
VItiTN sinKes ANcl/Aepo(lisiv&-/eriu;pc-i0 Por 613
                  Case 1:19-cv-00081-WHA-CSC Document 5 Filed 02/08/19 Page 4 of 6




 _Grouno
or D,,..\-4-b Naor Sc.,isau eci1.coA Pi uti 171   p\          APto TO WAVE_ A16WCAe_.
Alcd;cc,1 ssI T Ribce De_Per-)cligifi5 Rer2.)SED -r-o -TAl<e_ p)(.1(1.'n'1,
                                                                          -c-f e hospliR
  Rece_)lue,-i-he o.pera+i on)PRA Dc.-.C'enckar\-s \                .c\\ AcTED      N\ \'icau s
Dis reciar For -Aei_OLui;o2_JS Afecicg/Peeds -io                             N-1r PF nee8 AF)-Cr
DOJO('5             n\E-2.ci,c(\   D-020(4) Sou1hE_LB      NN,e_AtC.-1.Q.\\./

    ;c.cx\   Ceac\lrai-            p\'\sQ)          Ck 7)1 AD SeLkue...•
  Case 1:19-cv-00081-WHA-CSC Document 5 Filed 02/08/19 Page 5 of 6




VI.    STATE BRIEFLY EXACTLY WHAT YOU WANT THE COURT TO DO FOR YOU.
       MAKE NO LEGAL ARGUMENT. CITE NO CASES OR STATUTES.
      (I) FA IN1S1st_e Rs - o e.cksr AN\ CA\c-\ A1/4,W nerendAhri- WAS Kin w                        Ng

       AND \-€.11'n n ALL \IRA P\-e pViNi_N fPs CorN.s\.14-ionR‘ ric-(4
          Omc•iVicc          15 Ao.txvarele c 0P         1oo,00           cial;rS htincireci

      <3) serve efAcH aeS-7es,clo.A              c‘oi" Akk MerilLeAi recof-ci       bc procAucect

      043 plArNfiTrciernoiNCI e 41                      ,\ury



                                              SC57)6120/ f-
                                              Signature of plaintiff(s)


       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on         -L-
                              (Date)



                                              Signature of plaintiff(s)
                    Case 1:19-cv-00081-WHA-CSC Document 5 Filed 02/08/19 Page 6 of 6




  tosni) IALC.01.)) /14 3Liqt7
ciOk           N\P\IN                                         MrATIG0f4ERY AL " 37`;'X, ,1
Ocf\4-‘q1\1 1 AL           VIK-POD
                36301                                               FF                      IY°PgV ER




                                                                                                        Barn Swallow




                                                                                          OFP10E or c:
                                                                                                         \\00se_
                                                                                         OWL ciAurCH ST
                                                                                          N\oi\k\-cvomerlPL
                                                                                                            M
                                          36104-40160i             111,11'11111114,11011,1111111,111111PWIIM1111,111"111,1
